Citation Nr: 1039694	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-38 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD), as due to military 
sexual trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from April 18, 1972, to 
June 27, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Veteran has claimed service connection for PTSD due to 
military sexual trauma.  Construing the claim liberally, however, 
the Board finds that it should be characterized as one for 
service connection for a psychiatric disorder, to include PTSD 
due to military sexual trauma.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (per curiam order) (it is the responsibility of the 
Board to consider alternate current conditions within the scope 
of the claim).  The issue is thus restated on the title page of 
this decision.

The Board notes that, on his VA Form 9, the Veteran requested a 
hearing before a member of the Board regarding his claim.  
However, in a written statement received in September 2007, the 
Veteran withdrew that hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that remand is necessary for additional notice 
and efforts to verify the Veteran's in-service military sexual 
trauma that he claims has caused his PTSD.

Essentially, the Veteran maintains that, after entering service 
in the Navy in April 1972, he failed to pass the written aptitude 
tests three times because he was illiterate and was sent to 
"prep school" to help him learn how to read and write so he 
could get through Basic Training.  He claims that, two days after 
starting "prep school," he was attacked and raped by a group of 
men.  He also contends that this rape either caused or aggravated 
a right indirect inguinal hernia for which he sought treatment 
either the day of or a day after the rape for this "rupture" 
but was discharged without treatment.

Initially the Board notes that the Veteran was provided two 
notices in relation to his claim in August 2004 and April 2007.  
However, it is unclear whether these notices comply with the 
specific requirements in 38 C.F.R. § 3.304(f)(4) that provides 
that VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor.  The two letters issued previously 
merely provide the basic PTSD notice letter and do not indicate 
that they are specific for PTSD due to in-service personal 
assault.  Thus, on remand, appropriate notice should be provided 
to the Veteran.

The Board notes that the service records do not show the Veteran 
reported the assault and/or rape.  Nor do they show that the 
Veteran failed to pass the written aptitude tests or that he was 
sent to a "prep school."  They do show, however, that the 
Veteran entered service at the Naval Training Center in Great 
Lakes, Illinois; that the Veteran reported on his Statement of 
Personal History that he had education from September 1962 
through May 1969 (elementary school); and that he was discharged 
by reason of "enlistment in error" due to a right indirect 
inguinal hernia that was determined to have pre-existed service.  
The Board also notes that there are tests scores from May 2nd and 
3rd in 1972; however, the record of these test scores does not 
indicate whether these are passing or failing scores.

As this appeal involves purported military sexual trauma, the 
Board finds that additional efforts should be undertaken to 
attempt to verify those parts of the Veteran's statements of the 
events that occurred in service.  To such end, the Board finds 
that the U.S. Army and Joint Services Records Research Center 
(JSRRC), or any other appropriate agency, should be contacted and 
requested to search their records to attempt verification of the 
Veteran's failure to pass the written aptitude tests and his 
attendance at the "prep school" at the Naval Training Center in 
Great Lakes, Illinois.

In addition, the Veteran has stated that he was hospitalized for 
10 days due to the right indirect inguinal hernia (also reported 
as a "rupture") prior to his discharge.  The National Personnel 
Records Center (NPRC) should be contacted and asked to review the 
inpatient treatment records of the Naval Hospital at Great Lakes, 
Illinois, for the month of June 1972 for treatment records 
concerning the Veteran.

Furthermore, the Board finds that the Veteran should be contacted 
and advised of any additional evidence he can submit (other than 
service records) to support his claim.  The Board notes that the 
Veteran has alleged that, within a month after returning home, he 
had surgery to repair the "rupture" (i.e., the right indirect 
inguinal hernia); however, he has also stated that the records 
from the doctor who performed the surgery are not available.  
Furthermore, it is highly likely that records from the hospital 
would also be unavailable as the surgery would have been 
performed in 1972.  Thus alternative evidence may include 
statements from family members and friends who knew him 
immediately after his discharge from service and knew that he had 
the surgery.  The Veteran could also submit statements from those 
who knew him before and after the rape regarding any behavioral 
changes following the claimed assault.  

The Board notes that, in two statements, the Veteran has 
indicated that there was a witness to the in-service assault and 
provided a possible last name of this individual.  The Veteran 
should be advised that this information is inadequate for VA to 
follow up with this individual.  He should be advised that a 
statement from this individual setting forth what he witnessed 
would be beneficial to his claim and he should provide such a 
statement or have this individual provide it directly to VA.  In 
the alternative, the Veteran should be asked to provide this 
individual's full name and a current address so that VA may 
contact him and request he submit a witness statement.

Finally, if independent supporting evidence is obtained, the 
Veteran should be scheduled for an appropriate VA examination.  
The examiner must determine what, if any, current Axis I 
diagnosis the Veteran has as the evidence currently before the 
Board is not clear whether he has major depressive disorder or 
PTSD.  If an Axis I diagnosis of a psychiatric disorder is 
rendered, then a medical opinion as to a nexus between that 
disability and the alleged military sexual trauma should be 
rendered.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that 
is compliant with the current notification 
requirements regarding a claim for service 
connection for PTSD as a result of in-service 
personal assault.  In doing so, the letter 
should also ask the Veteran to provide the 
following information and/or evidence:
	
   a.  Provide a detailed account of the 
claimed military sexual assault, i.e., who, 
when and where.  The Veteran should be as 
specific as possible.

	b.  Advise the Veteran that he may submit 
as support of his claim statements from such 
people as medical personnel, family and 
friends who knew him in 1972 who have 
personal knowledge regarding the surgery he 
had after his discharge from service to 
correct the right indirect inguinal hernia.

	c.  Advise the Veteran that he may submit 
as support of his claim statements from 
individuals who knew him both before and 
after the alleged rape regarding any 
behavioral changes the Veteran may have had 
after he was discharged from service of which 
they have personal knowledge.

	d.  Advise the Veteran that the 
information provided regarding the alleged 
witness of the rape in service is 
insufficient for VA to help him develop 
evidence in that regard.  The Veteran should 
be asked to provide the individual's full 
name and current address and, if provided, 
then this individual should be contacted and 
asked to provide a statement regarding what 
he witnessed relating to the claimed sexual 
assault of the Veteran.  The Veteran should 
be advised that, alternatively, he can obtain 
a witness statement from this individual and 
submit it to VA or he can have this 
individual submit his statement directly to 
VA.

2.  After an appropriate time has passed for 
the Veteran to respond to the above 
instructed notice and any additionally 
identified information and evidence has been 
obtained, contact the JSRRC, or any other 
appropriate agency, and ask it to conduct a 
research of the records of the Transient 
Personnel Unit at Naval Administrative 
Command, Naval Training Center, Great Lakes, 
Illinois, looking for any information or 
evidence relating to the Veteran and his 
failure to pass the written aptitude tests 
and his attending the "prep school" to 
learn how to read and write so he could get 
through Basic Training.  The search period 
should cover the period of May through June 
of 1972.  A negative response should be 
requested if no information or evidence is 
available.

3.  Contact the NPRC and ask it to search the 
inpatient treatment records of the Naval 
Hospital at Great Lakes, Illinois, for the 
month of June 1972 for any record of 
treatment relating to the Veteran.  A 
negative response should be requested if no 
information or evidence is available.

4.  Thereafter, if any additional independent 
information or evidence obtained verifies or 
supports the Veteran's claim with regard to 
the events surrounding his service and the 
alleged military sexual trauma, schedule the 
Veteran for an appropriate VA examination.  
The claims folder, or copies of all pertinent 
records, must be made available to the 
examiner for review prior to preparation of 
the examination report.

The examiner is asked to determine (1) what, 
if any, Axis I psychiatric disorder(s) the 
Veteran currently has, including whether the 
diagnostic criteria to support the diagnosis 
of PTSD have been satisfied, and (2) whether 
there is a nexus between the psychiatric 
disorder diagnosed and the alleged military 
sexual trauma.  All indicated studies, tests 
and evaluations deemed necessary should be 
performed.

The report of examination should include the 
complete rationale for all opinions 
expressed, including a discussion of any 
contrary evidence of record. 

5.  After ensuring all assistance has been 
provided to verify the Veteran's alleged 
military sexual trauma and, if obtained, the 
adequacy of the VA examination report, the 
Veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


